Case 2:18-cr-00003-JPJ-PMS Document 748 Filed 03/27/20 Page 1 of 2 Pageid#: 6657


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                         BIG STONE GAP DIVISION


 UNITED STATES OF AMERICA                    )
                                             )
                                             )      Case No. 2:18CR00003-002
                                             )
 v.                                          )                ORDER
                                             )
 LEILA VARRETTA HECTOR,                      )      By: James P. Jones
                                             )      United States District Judge
               Defendant.                    )


        The court of appeals has directed the court to reconsider, in light of the

 defendant’s medical condition and the current coronavirus pandemic, this court’s

 prior order denying the defendant’s motion for a stay of her imprisonment pending

 her appeal.    See Fed. R. Crim. P. 38(b)(1).       The Federal Rules of Appellate

 Procedure provide that the decision regarding release pending appeal must be made

 in accord with the applicable provisions of the Bail Reform Act. That Act provides,

 in pertinent part, that the court:

        [S]hall order that a person who has been found guilty of an offense and
        sentenced to a term of imprisonment, and who has filed an appeal or a
        petition for a writ of certiorari, be detained, unless the judicial officer
        finds—

               (A) by clear and convincing evidence that the person is not
               likely to flee or pose a danger to the safety of any other person
               or the community if released . . . ; and

               (B) that the appeal is not for the purpose of delay and raises a
                   substantial question of law or fact likely to result in-

               (i) reversal,
Case 2:18-cr-00003-JPJ-PMS Document 748 Filed 03/27/20 Page 2 of 2 Pageid#: 6658




              (ii) an order for a new trial,

              (iii) a sentence that does not include a term of
              imprisonment, or

              (iv) a reduced sentence to a term of imprisonment less than
              the total of the time already served plus the expected
              duration of the appeal process.

 18 U.S.C. § 3143(b).

       The defendant does not meet the conditions of the Act. However, in view of

 the direction of the court of appeals and under the present extraordinary

 circumstances, I will reverse my prior order.

       It is accordingly ORDERED that the sentence of imprisonment imposed upon

 the defendant is hereby STAYED and she shall remain under her bond and

 conditions of release pending her current appeal. Any direction to her to report to

 a Bureau of Prison facility is VACATED.

       The Clerk shall provide the Clerk of the Court of Appeals, the defendant, the

 U.S. Marshals Service, and the U.S. Probation Office, with a copy of this Order.

       It is so ORDERED.

                                                   ENTER: March 27, 2020

                                                   /s/ JAMES P. JONES
                                                   United States District Judge




                                               2
